Citation Nr: 0936660	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee, anteromedial rotational instability, post surgical 
repair.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, with limitation of motion.

3.  Entitlement to a rating in excess of 10 percent for torn 
left medial meniscus.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, with limitation of motion.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to 
August 1979 and from November 1981 to October 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In July 2008, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 VA Form 9, the Veteran's representative on 
behalf of the Veteran requested a hearing before a member of 
the Board at the local RO (a Travel Board hearing).  This 
document was received at the Board after the case had been 
certified to the Board.  Accordingly, the case must be 
returned to the RO to schedule such a hearing.  38 U.S.C.A. § 
7107 (West 2002 & Supp. 2008); 38 C.F.R. § 20.700 (2008).

Accordingly, these matters are REMANDED for the following 
action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to the 
March 2009 request, in accordance with 
applicable procedures.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should associate a copy of 
such notice with the claims file.  After 
the hearing is conducted, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.  If the Veteran decides that 
he does not want his hearing, he should 
so indicate in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

